Third District Court of Appeal
                              State of Florida

                        Opinion filed August 4, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                             No. 3D21-1508
              Lower Tribunal Nos. F93-18139C, F93-18141C
                          ________________


                            Tramain Smith,
                                Petitioner,

                                    vs.

                        The State of Florida,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus.

    Tramain Smith, in proper person.

    Ashley Moody, Attorney General, for respondent.


Before EMAS, HENDON and GORDO, JJ.

    PER CURIAM.

    Denied.